An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-401
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 5 August 2014


STATE OF NORTH CAROLINA

      v.                                        Durham County
                                                No. 04 CRS 50087
JERRY LAMONT DUNSTON



      Appeal by defendant from order entered 9 January 2014 by

Judge Michael J. O’Foghludha in Durham County Superior Court.

Heard in the Court of Appeals 21 July 2014.


      Attorney General Roy Cooper, by Special                     Deputy   Attorney
      General Joseph Finarelli, for the State.

      Winifred H. Dillon for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      On 25 October 2011, Jerry Lamont Dunston (“defendant”) was

convicted     of    second   degree     rape,   second   degree     sex    offense,

communicating        threats,     felony    possession       of     cocaine,    and

possession      with    intent     to    manufacture,       sell,     or    deliver

marijuana.         The trial court sentenced defendant to a term of

sixty to eighty-one months imprisonment.
                                          -2-
      On 28 August 2013, the State notified defendant that it had

determined that he had been convicted of an aggravated offense

as defined by N.C. Gen. Stat. § 14-208.40(a)(1), which required

defendant      to     enroll     in     the     sex    offender    satellite-based

monitoring (“SBM”) program.              On 9 January 2014, the trial court

entered an order requiring that defendant be enrolled in the SBM

program    for      the   remainder     of    his     natural   life.         Defendant

appeals.

      Defendant’s sole argument on appeal is that the retroactive

application of SBM violates guarantees against ex post facto

laws contained in the federal and state constitutions.                          We are

not persuaded.

      The Supreme Court has held that “subjecting defendants to

the SBM program does not violate the Ex Post Facto Clauses of

the state or federal constitution.”                   State v. Bowditch, 364 N.C.

335, 352, 700 S.E.2d 1, 13 (2010).                     We are bound by Bowditch.

See   Cannon     v.   Miller,     313    N.C.     324,   327    S.E.2d   888    (1985)

(holding    that      this     Court    has   a     “responsibility      to    follow”

decisions issued by our Supreme Court).                   Accordingly, the trial

court’s order is affirmed.

      Affirmed.

      Judges BRYANT and STROUD concur.
                         -3-
Report per Rule 30(e).